Citation Nr: 0203147	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  95-01 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased original disability 
evaluation for service-connected residuals of laceration to 
the left forearm and ulnar nerve with left ring finger 
deformity, currently rated 20 percent disabling.

2.  Entitlement to an increased original disability 
evaluation for a service-connected left wrist laceration 
scar, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted entitlement 
to service connection for left forearm laceration scar and 
assigned a 10 percent disability rating.  

In an August 1996 rating decision, the RO rated the veteran's 
service-connected disability under alternative rating 
criteria and granted entitlement to an increased 20 percent 
disability rating for service-connected residuals of 
laceration to the left forearm and ulnar nerve with left ring 
finger deformity, effective from August 8, 1992.  

An August 1996 supplemental statement of the case notified 
the veteran of the applicable laws and regulations for 
entitlement to an increased evaluation under the criteria 
pertinent to nerve injuries.  VA records dated in February 
1997 show the veteran wished to continue his appeal.

In a May 2001 rating decision, the RO granted entitlement to 
a separate 10 percent disability rating for left wrist 
laceration scar, effective from August 8, 1992.

Although the veteran has expressed no disagreement from the 
May 2001 rating action, the Board notes the initial rating 
action granted entitlement to a compensable rating under the 
criteria for a painful and tender superficial scar and that 
the veteran perfected his appeal from that determination.  
Therefore, the Board finds that both issues listed on the 
title page of this decision have been properly developed for 
appellate review.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matters on appeal.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected residuals of laceration to the left forearm 
and ulnar nerve with left ring finger deformity are 
manifested by no more than moderate incomplete paralysis of 
the ulnar nerve of the minor extremity with objective medical 
evidence of some slight disuse atrophy and hypesthesia over 
the ulna dermatome of the left hand but without evidence of 
dermatomal motor deficits, atrophy of the hand muscles, or 
neuromuscular deficit of the ulnar nerve.

4.  Persuasive medical evidence demonstrates the veteran's 
service-connected left wrist laceration scar is manifested by 
a superficial scar which is painful or tender but without 
evidence of functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for the veteran's service-connected residuals of 
laceration to the left forearm and ulnar nerve with left ring 
finger deformity have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 
& Supp. 2001); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2001).

2.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected left wrist 
laceration scar have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the November 1993 statement of the case and the August 1996 
and January 1999 supplemental statements of the case 
adequately notified the veteran of the evidence necessary to 
substantiate the claims and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received in July 1993 and that 
all identified and authorized medical records pertinent to 
the matters on appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA examinations in February 1993, July 
1996, and June 1998.  The Board also notes that the veteran's 
service-connected disability has not been evaluated by VA 
since June 1998 and that the Court has held that the 
statutory duty to assist requires a contemporary examination.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds, 
however, that an additional VA examination is not necessary 
in this case because the veteran has not indicated the 
June 1998 examination findings were deficient in any way or 
that his service-connected disabilities have increased in 
severity since that time  The Board finds that evidence 
sufficient for an adequate determination of the matters on 
appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

Background

Service medical records dated in August 1980 show the veteran 
sustained a laceration to the left wrist and cut the ulnar 
artery and nerve and the flexor tendons.  Records noted the 
veteran was right hand dominant.  

At his VA examination in February 1993 the veteran reported 
that his left forearm and wrist wounds had healed and that he 
had very good function of the hand and wrist.  He stated, 
however, that he experienced pain along the scar and into the 
volar surface of the wrist and that he experienced some 
fasciculations and jumping of the muscles in that area.  The 
examiner noted the veteran had a 15-centimeter scar to the 
left wrist from the ulnar aspect of the left distal forearm 
spreading distally and crossing the left wrist and slightly 
into the palm.  The scar was well healed and nontender.  No 
defects were observed on palpation and there were no 
deformities other than the scar itself.  

Range of motion studies revealed normal and symmetrical 
motion as compared to the opposite wrist.  There was normal 
motion to the carpometacarpal, metacarpal phalangeal, and 
interphalangeal joints and normal function to the flexor 
digitorum sublimis and the flexor digitorum function of the 
fingers, as well as, the flexor pollicis longus and flexor 
pollicis brevis of the thumb.  The veteran's ulnar artery 
could not be palpated to the injured left wrist but also 
could not be palpated on the uninjured right wrist.  The 
examiner noted that radial pulses were palpable, bilaterally, 
that sensation was intact, and that no neurologic deficit was 
detected.  X-ray examination revealed a normal left wrist.  
The diagnosis was residuals of laceration to the left volar 
wrist and forearm.

In an August 1993 rating decision the RO granted entitlement 
to service connection for left forearm laceration scar.  A 10 
percent disability rating was assigned, effective from August 
8, 1992.  

In his notice of disagreement the veteran reported that he 
experienced constant left arm pain, that the wound had 
bothered him since the injury occurred, and that the arm was 
very sensitive and much weaker than his right arm.  In his 
substantive appeal he reiterated his claim as to pain and 
limitation of function to the left arm.

VA medical records dated in February 1995 noted the veteran 
had diminished left hand grip strength but that he had good 
biceps and triceps strength and intact range of motion to the 
forearms, left wrist extension, and 4th and 5th finger 
flexion.  Pin prick to the left forearm elicited pain and the 
examiner noted sensory perception was intact.  The diagnoses 
included left wrist and forearm pain.

An April 1995 report noted the veteran complained of left 
volar wrist pain with driving and gripping activities, as 
well as intermittent left 5th digit numbness.  The examiner 
noted a positive left ulnar artery Allen test.  There was 
full range of motion to the left wrist but tenderness to the 
ulna and volar surface over the flexor carpal ulnaris tendon.  
There was no evidence of sensory or motor deficit and x-rays 
revealed no fracture, malalignment, or dislocation.  The 
diagnosis was flexor tendonitis.  

A June 1995 VA medical record, indicates the veteran 
complained of left wrist pain.  On examination, the examiner 
reported the tendons were intact, that the radial artery was 
dominant, and that the capillaries refilled in less than 2 
seconds.  The ulnar artery pulse could not be detected.  
There were positive Tinel's and Phalen's signs.  It was noted 
the scar was well healed.  The diagnosis was nerve 
compression at the wrist or the scar.

At the time of a July 1996 VA neurological examination, the 
veteran complained of left wrist pain, decreased grip 
strength, and hip esthesia in the ulnar aspect of the left 
hand.  It was noted the veteran wore a volar neoprene with 
volar metal Velcro forearm wrist splint.  The examiner noted 
a 15-centimeter curvilinear volar ulnar distal scar.  There 
was a positive Tinel's sign over the ulnar nerve of the left 
wrist and a negative Phalen's sign.  There was no evidence of 
wrist swelling, palpable abnormalities, or loss of range of 
motion.  There was slight atrophy to the inner osseous muscle 
of the left hand, particularly noticeable to the 1st dorsal 
inner osseous muscle.  There was a negative Froment's sign, 
bilaterally.  

An examination of the left hypothenar eminence was suggestive 
of equivocal atrophy and there was evidence of a slight claw 
deformity to the left ring finger and hip esthesia to the 
left small finger and along the ulnar aspect of the left ring 
finger.  The diagnoses included residuals of laceration of 
the ulnar nerve, muscles, and perhaps tendons of the left 
forearm, left hand ulnar neuropathy, and deformity claw to 
the left proximal interphalangeal joint of the ring finger.  

In an August 1996 rating decision, the RO rated the veteran's 
service-connected disability under alternative rating 
criteria and granted entitlement to an increased 20 percent 
disability rating for service-connected residuals of 
laceration to the left forearm and ulnar nerve with left ring 
finger deformity, effective from August 8, 1992.  

On the occasion of a VA examination in June 1998, the veteran 
complained of left forearm, wrist, and hand pain upon 
gripping.  He stated his hand became uncomfortable gripping 
the steering wheel while driving, that he experienced 
numbness to the left ring and small fingers, and that he had 
some deformity to the left ring finger.  He reported he took 
over-the-counter pain relief medication twice a day.  He 
estimated his symptoms, identified by the examiner as 
symptoms such as incapacitation, incoordination, pain, 
weakness, fatigability, lack of endurance, and flare-ups, on 
a 100 percent scale were at worst 80 percent and at best 50 
percent and 75 percent on the day of the examination.  The 
examiner noted this estimate was purely subjective, that no 
objective quantification could be provided, and that their 
effect on functional limitation of motion could not be 
objectively measured.  

Examination of the left forearm revealed evidence of some 
slight disuse atrophy as compared to the right.  There was 
hypesthesia over the ulna dermatome of the left hand without 
the splitting of the ring finger.  There was a well-healed 
20-centimeter serpentine scar overlying the ulnar aspect of 
the left wrist, a faint 2-centimeter scar to the ulnar aspect 
of the left small finger, a faint 2-centimeter scar to the 
ulnar aspect of the left middle finger, and a faint 2-
centimeter scar to the dorsal aspect of the left middle 
finger.  The wrist scar was slightly hypertrophied in several 
areas and there was an area of indentation over the ulnar 
aspect.  The other scars were not hypertrophied and were not 
tender.  

There was no deformity, tenderness, or palpable abnormality 
to the elbow.  Range of motion studies revealed extension 
from 0 degrees, flexion to 150 degrees, pronation to 90 
degrees, and supination to 90 degrees.  There was pain at the 
maximum point of all motion to the left wrist with range of 
motion from 0 to 60 degrees.  Ulnar deviation was to 40 
degrees and radial deviation was to 20 degrees.  There was 
normal range of motion to the carpometacarpal and 
metacarpophalangeal joints.  There was a slight flexion 
contracture to the proximal interphalangeal joint of the left 
ring finger of 15 degrees.  The ring finger proximal 
phalangeal joint further flexed to a maximum 95 degrees.  The 
other left hand proximal interphalangeal joints had extension 
to 0 degrees and flexion to 95 degrees and the distal 
phalangeal joints had extension to 0 degrees and flexion to 
90 degrees.  

X-ray examination revealed the left hand and left wrist were 
normal.  The diagnoses included residual scars to the left 
wrist and hand with ulnar sensory neuropathy and flexion 
contracture of the left ring finger proximal interphalangeal 
joint.  The examiner commented that there was no evidence of 
dermatomal motor deficits, atrophy of the hand muscles, 
including the thenar and hypothenar eminences, or 
neuromuscular deficit of the ulnar nerve.  It was noted the 
veteran's muscles and tendons were functional and Froment's 
testing was normal.  The examiner also commented that the 
veteran exhibited slight painful demeanor with maximum range 
of motion of the left wrist  and with palpation over the left 
wrist scar but that this observation was purely subjective.

In a May 2001 rating decision, the RO granted entitlement to 
a separate 10 percent disability rating for left wrist 
laceration scar, effective from August 8, 1992.

Residuals of Laceration to the Left Forearm and Ulnar Nerve

The Rating Schedule provides a 50 percent rating for complete 
paralysis of the ulnar nerve of a minor extremity productive 
of a "griffin claw" deformity due to flexor contraction of 
the ring and little fingers with very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences, loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb, and weakened flexion of the wrist.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2001).  For incomplete 
paralysis of the ulnar nerve of a minor extremity the Rating 
Schedule provides a 30 percent rating for severe disability, 
a 20 percent rating for moderate disability, and a 10 percent 
rating for mild disability.  Id.

In this case, the Board finds the persuasive medical evidence 
of record demonstrates the veteran's service-connected 
residuals of laceration to the left forearm and ulnar nerve 
with left ring finger deformity are manifested by no more 
than moderate incomplete paralysis of the ulnar nerve of the 
minor extremity.  The Board notes objective medical findings 
in July 1996 and June 1998 included suggestive equivocal 
atrophy to the left hypothenar eminence, slight claw 
deformity to the left ring finger, slight disuse atrophy, and 
hypesthesia over the ulna dermatome of the left hand but that 
the finding do not demonstrate "griffin claw" deformity due 
to flexor contraction of the ring and little fingers with 
very marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences, loss of extension of the ring and 
little fingers, inability to spread the fingers, inability to 
adduct the thumb, and weakened flexion of the wrist.

In fact, the June 1998 examiner found no evidence of 
dermatomal motor deficits, atrophy of the hand muscles, 
including the thenar and hypothenar eminences, or 
neuromuscular deficit of the ulnar nerve.  Therefore, the 
Board finds entitlement to a higher or "staged" rating for 
a peripheral nerve injury is not warranted.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.

The Board notes that, alternatively, the veteran's left upper 
extremity injury could be rated under the criteria for muscle 
injuries.  VA regulations, however, provide that a muscle 
injury rating may not be combined with a peripheral nerve 
paralysis rating of the same body part unless the injuries 
affect entirely different functions.  See 38 C.F.R. § 4.55(a) 
(2001).  In this case, the Board finds the muscle injury and 
peripheral nerve injury affect the same functions and that 
separate ratings are prohibited but that the veteran's claim 
must be considered under applicable alternative rating 
criteria to determine the highest possible evaluation.

The Board also notes that during this appeal the rating 
criteria for muscle injuries were revised.  See 62 Fed. Reg. 
30327-28 (June 3, 1997).  The Court has held that where the 
law or regulations change while a case is pending the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas 1 Vet. App. at 312-313.  
Therefore, the veteran's claim will be considered under both 
the old and new law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves.  See 
38 C.F.R. § 4.72 (in effect prior to July 3, 1997).

The revised VA regulations provide that for ratings purposes 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
See 38 C.F.R. § 4.56(c) (2001).

The Rating Schedule provides that a moderately severe muscle 
injury is manifested by objective findings of relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups, indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side; and when tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  See 38 C.F.R. 
§ 4.56(d) (effective before and after July 3, 1997).

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible x-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  

For severe muscle injuries there would also be evidence of 
soft or flabby muscles in the wound area and there would be 
no swelling or hardening in contraction.  Tests of strength 
or endurance compared with the sound side or of coordinated 
movements would show positive evidence of severe impairment 
of function, and electrical tests would demonstrate 
diminished excitability to faradic current compared with the 
sound side but no reaction of degeneration.  Visible or 
measured atrophy may or may not be present, and adaptive 
contraction of an opposing group of muscles would indicate 
severity.  Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae with epithelial 
sealing over the bone without true skin covering in an area 
where bone is normally protected by muscle indicates severe 
muscle injury.  Atrophy of muscle groups not included in the 
track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  Id.

The Rating Schedule provides compensable ratings for injuries 
to Muscle Group VII, muscles arising from the internal 
condyle of the humerus, consisting of the flexors of the 
carpus and long flexors of the fingers and thumb and 
pronator, whose function is the flexion of the wrist and 
fingers, which are moderately severe (20 percent, non-
dominant arm), and which are severe (30 percent, non-dominant 
arm).  See 38 C.F.R. § 4.73, Diagnostic Code 5307 (2001).

Based upon the evidence of record, the Board finds 
entitlement to a disability rating in excess of 20 percent 
under the criteria for muscle injuries to the left forearm is 
not warranted.  The objective medical evidence does not 
demonstrate extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups, moderate or extensive loss of deep fascia, or muscle 
substance on palpation.  Therefore, the Board finds 
entitlement to a higher or "staged" rating under the 
criteria for muscle injuries is not warranted.

In addition, the Rating Schedule provides maximum 10 percent 
ratings for limitation of motion of the wrist (major or minor 
arm) where palmar flexion is limited in line with the forearm 
and where dorsiflexion is less than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2001).  Normal range of motion 
of the wrist is 80 degrees of flexion, 70 degrees of 
extension, forearm pronation from 0 to 80 degrees, forearm 
supination from 0 to 85 degrees, 20 degrees of radial 
deviation, and 45 degrees of ulnar deviation.  38 C.F.R. 
§ 4.71, Plate I (2001).

The Court has held that Diagnostic Codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40 and 4.45.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  The Court has held, however, that 
consideration of a higher rating under 38 C.F.R. §§ 4.40 or 
4.45 is not applicable when the maximum schedular rating for 
limitation of motion has been assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The Board notes that range of motion studies in June 1998 
revealed forearm flexion and extension from 0 to 150 degrees, 
pronation to 90 degrees, and supination to 90 degrees.  There 
was pain at the maximum point of all motion to the left wrist 
with range of motion from 0 to 60 degrees.  Ulnar deviation 
was to 40 degrees and radial deviation was to 20 degrees.  As 
the veteran is receiving a rating higher than the maximum 10 
percent rating for limitation of wrist motion, the Board 
finds that entitlement to a higher or "staged" rating under 
these criteria is not possible.  See Johnston, 10 Vet. App. 
80. 

The Board also finds that the medical evidence of record 
demonstrates no left elbow or wrist ankylosis, limitation of 
forearm flexion or extension, ulna impairment, supination or 
pronation impairment, or finger ankylosis to warrant 
consideration of higher, "staged," or separate ratings 
under alternative rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205, 5206, 5207, 5211, 5213, 5214, 5227 
(2001).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Left Wrist Laceration Scar

The Rating Schedule provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805.

In this case, the Board finds the medical evidence 
demonstrates the veteran's service-connected left wrist scar 
is presently manifested by a superficial scar which is 
painful or tender but which causes no functional loss.  
Therefore, the Board finds entitlement to an increased or 
"staged" rating is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805.  

The Board has considered all potentially applicable 
regulations and finds no provision upon which to assign a 
higher rating.  See Schafrath, 1 Vet. App. 589.  The Board 
finds the preponderance of the evidence is against the 
veteran's claim.  See Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Board notes that in exceptional cases where evaluations 
provided by the Ratings Schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorders 
addressed in this decision, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased original disability evaluation 
for service-connected residuals of laceration to the left 
forearm and ulnar nerve with left ring finger deformity is 
denied.

Entitlement to an increased original disability evaluation 
for a service-connected left wrist laceration scar is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

